Exhibit 10.II
(SKY WORKS LOGO) [a51295a5129500.gif]
FY09 Executive Incentive Plan

1.   Purpose: The FY09 Executive Incentive Plan (the“FY09 Plan”) is designed to
reward key management employees for achieving certain financial and business
objectives.   2.   Plan Period: The FY09 Plan covers the period from October 4,
2008 through October 2, 2009.   3.   Eligibility: This program applies to the
Chief Executive Officer and his direct reporting senior executives. Other key
employees may be added based upon the recommendation of the Chief Executive
Officer and subsequent approval of the Compensation Committee. Those employees
not covered by this plan may be eligible for other programs established by
Skyworks.   4.   Incentive Targets: Participants are eligible to earn a
percentage of their base salary for attaining certain performance objectives.
Nominal, target and stretch incentive awards have been established as follows
(shown as a percentage of the participant’s base salary):

                              Incentive   Incentive   Incentive Name   At
Nominal   At Target   At Stretch
CEO
    50 %     100 %     200 %
CFO, VP Sales, Business Unit General Managers, VP Ops
    30 %     60 %     120 %
Other VPs
    25 %     50 %     100 %
Special Participants
    20 %     40 %     80 %

 



--------------------------------------------------------------------------------



 



5.   FY09 Metrics: The performance metrics for FY09 are as follows:       1st
Half Financial (2nd Half TBD)

              Metric   Nominal   Target   Stretch
Revenue ($M)
  Redacted   Redacted   Redacted
Gross Margin %
  Redacted   Redacted   Redacted
Operating Income %
  Redacted   Redacted   Redacted
Inventory Turns
  Redacted   Redacted   Redacted
BU Revenue ($M)
  Redacted   Redacted   Redacted
BU Operating Income %
  Redacted   Redacted   Redacted

    1st Half Customer Satisfaction (2nd Half TBD)

                      Metric   Weight   Nominal   Target   Stretch
On-Time Delivery1
    50 %   Redacted   Redacted   Redacted
Returned Material $ Reduction2
    50 %   Redacted   Redacted   Redacted

 

1   CRSD (customer request ship dates — excluding Hubs).   2   Reductions based
on trend performance over 16 quarters and 1st half revenue of $REDACTED

    Performance periods are semi-annual. The individual metrics above are for
normal operations and any extraordinary events and/or charges will be brought to
the Compensation Committee for review and approval. Metrics will be weighted
based on performance for the first and second half of FY09 as follows:

                                                                               
      Inventory   Customer   BU   BU Executive   Revenue   GM%   OI%   Turns  
Satisfaction   Revenue   OI%
Redacted
    n/a       30 %     n/a       10 %     10 %     30 %     20 %
Redacted
    30 %     n/a       20 %     10 %     10 %     30 %     n/a  
Redacted
    20 %     40 %     20 %     10 %     10 %     n/a       n/a  
Redacted
    30 %     20 %     n/a       10 %     10 %     n/a       30 %
Redacted
    20 %     20 %     40 %     10 %     10 %     n/a       n/a  

FY09 EIP

2 of 3



--------------------------------------------------------------------------------



 



6.   How the Plan Works: Upon completion of the first six months of the Fiscal
Year, the Chief Executive Officer will provide the Compensation Committee with
recommendations for incentive award payments to the named participants of the
plan. The Committee will review the recommendations and approve the actual
amount to be paid to each participant. The Committee will rely upon the CEO for
the appropriate distribution of the authorized incentive pool. The same process
will occur for the 2nd 6 months of the Fiscal Year. All incentive award payments
under the FY09 Plan, if earned, will be paid by March 15th of the calendar year
following the end of the fiscal year in which the performance occurs.   7.  
Administration: Actual performance between the Nominal and Target metrics will
be paid on a linear sliding scale beginning at the Nominal percentage and moving
up to the Target percentage. The same linear scale will apply for performance
between Target and Stretch metrics. In order to fund the incentive plans and
insure the overall Company’s financial performance, the following terms apply.

  •   No incentive award will be paid unless the Company meets its Nominal
operating income goal after accounting for any incentive award payments.     •  
Payout for the first six month performance period will be capped at 80% of
earnings with 20% being held back until the end of the fiscal year based on
sustained performance.     •   Incentive payments will be processed in a timely
manner at the completion of each six month performance period. Skyworks’ CEO,
subject to approval by the Compensation Committee, retains discretion to award
below nominal or above stretch and to modify all individual incentive payments
to ensure equitable distribution of incentives; such modifications may include,
but are not limited to, the delivery of equity or similar instruments in lieu of
cash payments.     •   Any payout shall be conditioned upon the Participant’s
employment by the Company on the date of payment; provided, however, that the
Compensation Committee may make exceptions to this requirement, in its sole
discretion, including, without limitation, in the case of a participant’s
termination of employment, retirement, death or disability.

8.   Taxes: All awards are subject to federal, state, local and social security
taxes. Payments under this Plan will not affect the base salary, which is used
as the basis for Skyworks’ benefits program.   9.   Amendments: The Company
reserves the right to amend or terminate the FY09 Plan at any time in its sole
discretion.

FY09 EIP

3 of 3